PER CURIAM.
On October 17, 1951, the Supreme Court reversed our judgment in this case and remanded the cause to this .court for such further proceedings as might be proper in light of the opinion of the Supreme Court. Railroad Commission v. Roberdeau, Tex., 242 S.W.2d 881.
Our opinions are found in 239 S.W.2d at page 889, et seq.
Upon receipt of the mandate from the Supreme Court we called upon the respective parties to state their views concerning the effect o-f.the opinion of the Supreme Court and the proper disposition now to be made of this case.
Appellees responded by requesting us to affirm the trial court’s judgment and reinstate our original opinion.
Appellants responded by filing a motion for resubmission and reargument of the cause and in the alternative a motion for rehearing.
Upon the statement made in such motion that all issues had been fully briefed in the briefs on file, we denied the request for re-argument. We granted resubmission of the cause upon the entire record and briefs heretofore filed.
Appellants concede that the opinion of the Supreme Court has adversely disposed of the first two of the three points upon which they based their appeal.1
Appellants urge their third point as not having been decided by the Supreme Court and as having been erroneously decided by us in our original opinion.
We have re-examined appellants’ third point but remain convinced that it does not reflect error.
In order to conserve book space we reinstate and adopt our original opinion of February 7, 1951, reported in 239 S.W.2d 889 as part of our present opinion and incorporate the same herein by reference.
Supplementing such opinion we cite the opinion of the Supreme Court in this case and the case of Thompson v. Railroad Commission, Tex., 240 S.W.2d 759 in support o-f our judgment that the original orders involved in this suit are not subject to collateral attack.
In our opinion the judgment of the trial court should be affirmed and it is so ordered.
Appellants may file a motion for rehearing herein as in other cases.

. All three points are fully set out on page 890 of Vol. 239 S.W.2d.